Opinion issued February 26, 2004 













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00780-CR
____________

REGGIE HILL, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 351st District Court
Harris County, Texas
Trial Court Cause No. 926364



 
MEMORANDUM  OPINION
           On February 11, 2004, appellant Reggie Hill filed a motion to dismiss the
above-referenced appeal.  The motion complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the appeal is dismissed. 
          The Clerk of this Court is directed to issue the mandate immediately.  Tex. R.
App. P. 18.1.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).